 

EXHIBIT 10.1

TELEPHONE AND DATA SYSTEMS, INC.

2011 LONG-TERM INCENTIVE PLAN

<<YEAR>> STOCK OPTION AWARD AGREEMENT

 

Telephone and Data Systems, Inc., a Delaware corporation (the “Company”), hereby
grants to «FNAME» «LNAME» (the “Optionee”), as of <<GRANT DATE>> (the “Option
Date”), pursuant to the provisions of the Telephone and Data Systems, Inc. 2011
Long-Term Incentive Plan, as amended (the “Plan”), a Non-Qualified Stock Option
(the “Option”) to purchase from the Company «STKO» shares of Common Stock at the
price of $<<PRICE>> per share upon and subject to the terms and conditions set
forth below.  Capitalized terms not defined herein shall have the meanings
specified in the Plan.

1.             Time and Manner of Exercise of Option. 

1.1.         Exercise of Option.  (a)  In General.  Except as otherwise provided
in this Award Agreement, the Option shall become exercisable in its entirety on
the third annual anniversary of the Option Date.  The Option may not be
exercised, in whole or in part, after the tenth annual anniversary of the Option
Date (the “Expiration Date”).

(b)  Disability.  If the Optionee ceases to be employed by the Employers and
Affiliates by reason of Disability (as defined below), the Option shall be
exercisable only to the extent it is exercisable on the effective date of the
Optionee’s termination of employment, and after such date may be exercised by
the Optionee (or the Optionee’s Legal Representative) for a period of 12 months
after the effective date of the Optionee’s termination of employment or until
the Expiration Date, whichever period is shorter.  If the Optionee shall die
within such exercise period, the Option shall be exercisable by the beneficiary
or beneficiaries duly designated by the Optionee, to the same extent the Option
was exercisable by the Optionee on the date of the Optionee’s death, for a
period ending on the later of (i) the last day of such exercise period and (ii)
the 180 day anniversary of the Optionee’s death (but in no event later than the
Expiration Date).  For purposes of this Award Agreement, “Disability” shall mean
a total physical disability which, in the Committee’s judgment, prevents the
Optionee from performing substantially such Optionee’s employment duties and
responsibilities for a continuous period of at least six months.

1

 

 

--------------------------------------------------------------------------------

 

 

(c)  Special Retirement.  If the Optionee ceases to be employed by the Employers
and Affiliates by reason of Special Retirement (as defined below), the Option
immediately shall become exercisable in full if (i) the Optionee has attained
age 66 as of the effective date of the Optionee’s Special Retirement and (ii)
the effective date of the Optionee’s Special Retirement occurs on or after
January 1, <<YEAR AFTER YEAR OF GRANT>>.  If the Optionee ceases to be employed
by the Employers and Affiliates by reason of Special Retirement and either (i)
the Optionee has not attained age 66 as of the effective date of the Optionee’s
Special Retirement or (ii) the effective date of the Optionee’s Special
Retirement occurs before January 1, <<YEAR AFTER YEAR OF GRANT>>, the Option
shall be exercisable only to the extent it is exercisable on the effective date
of the Optionee’s Special Retirement.  The Option, to the extent then
exercisable, may be exercised by the Optionee (or the Optionee’s Legal
Representative) for a period of 12 months after the effective date of the
Optionee’s Special Retirement or until the Expiration Date, whichever period is
shorter.  If the Optionee shall die within such exercise period, the Option
shall be exercisable by the beneficiary or beneficiaries duly designated by the
Optionee, to the same extent the Option was exercisable by the Optionee on the
date of the Optionee’s death, for a period ending on the later of (i) the last
day of such exercise period and (ii) the 180 day anniversary of the Optionee’s
death (but in no event later than the Expiration Date).  For purposes of this
Award Agreement, “Special Retirement” shall mean an Optionee’s termination of
employment with the Employers and Affiliates on or after the later of (i) the
Optionee’s attainment of age 62 and (ii) the Optionee’s Early Retirement Date or
Normal Retirement Date, as such terms are defined in the Telephone and Data
Systems, Inc. Pension Plan.

(d)  Retirement.  If the Optionee ceases to be employed by the Employers and
Affiliates by reason of Retirement (as defined below), the Option immediately
shall become exercisable in full if (i) the Optionee has attained age 66 as of
the effective date of the Optionee’s Retirement and (ii) the effective date of
the Optionee’s Retirement occurs on or after January 1, <<YEAR AFTER YEAR OF
GRANT>>.  If the Optionee ceases to be employed by the Employers and Affiliates
by reason of Retirement and either (i) the Optionee has not attained age 66 as
of the effective date of the Optionee’s Retirement or (ii) the effective date of
the Optionee’s Retirement occurs before January 1, <<YEAR AFTER YEAR OF GRANT>>,
the Option shall be exercisable only to the extent it is exercisable on the
effective date of the Optionee’s Retirement.  The Option, to the extent then
exercisable, may be exercised by the Optionee (or the Optionee’s Legal
Representative) for a period of 90 days after the effective date of the
Optionee’s Retirement or until the Expiration Date, whichever period is
shorter.  If the Optionee shall die within such exercise period, the Option
shall be exercisable by the beneficiary or beneficiaries duly designated by the
Optionee, to the same extent the Option was exercisable by the Optionee on the
date of the Optionee’s death, for a period ending on the earlier of (i) the 180
day anniversary of the Optionee’s death and (ii) the Expiration Date.  For
purposes of this Award Agreement, “Retirement” shall mean an Optionee’s
termination of employment with the Employers and Affiliates on or after the
Optionee’s attainment of age 65 that does not satisfy the definition of “Special
Retirement” set forth in Section 1.1(c).

2

 

 

--------------------------------------------------------------------------------

 

 

(e)  Resignation with Prior Consent of the Board.  If the Optionee ceases to be
employed by the Employers and Affiliates by reason of the Optionee’s resignation
of employment with the prior consent of the board of directors of such
Optionee’s Employer (as evidenced in the Employer’s minute book), the Option
shall be exercisable only to the extent it is exercisable on the effective date
of the Optionee’s resignation, and after such date may be exercised by the
Optionee (or the Optionee’s Legal Representative) for a period of 90 days after
such effective date or until the Expiration Date, whichever period is shorter. 
If the Optionee shall die within such exercise period, the Option shall be
exercisable by the beneficiary or beneficiaries duly designated by the Optionee,
to the same extent the Option was exercisable by the Optionee on the date of the
Optionee’s death, for a period ending on the earlier of (i) the 180 day
anniversary of the Optionee’s death and (ii) the Expiration Date.

(f)  Death.  If the Optionee ceases to be employed by the Employers and
Affiliates by reason of death, the Option shall be exercisable only to the
extent it is exercisable on the date of death, and may be exercised by the
beneficiary or beneficiaries duly designated by the Optionee for a period ending
on the earlier of (i) the 180 day anniversary of the Optionee’s death and (ii)
the Expiration Date.

(g)  Other Termination of Employment.  If the Optionee ceases to be employed by
the Employers and Affiliates for any reason other than Disability, Special
Retirement, Retirement, resignation of employment with the prior consent of the
board of directors of the Optionee’s Employer (as evidenced in the Employer’s
minute book) or death, the Option shall be exercisable only to the extent it is
exercisable on the effective date of the Optionee’s termination of employment,
and may be exercised by the Optionee (or the Optionee’s Legal Representative)
for a period of 30 days after the effective date of the Optionee’s termination
of employment or until the Expiration Date, whichever period is shorter.  If the
Optionee shall die within such exercise period, the Option shall be exercisable
only to the extent it is exercisable on the date of death and may be exercised
by the beneficiary or beneficiaries duly designated by the Optionee for a period
ending on the earlier of (i) the 180 day anniversary of the Optionee’s death and
(ii) the Expiration Date.  Notwithstanding subsections (c) and (d) of this
Section 1.1 and any other provision in this Award Agreement to the contrary, if
the Optionee ceases to be employed by the Employers and Affiliates on account of
the Optionee’s negligence or willful misconduct, in each case as determined by
the Company in its sole discretion, the Option shall terminate immediately upon
such termination of employment, unless such Option terminates earlier pursuant
to Section 1.2.

(h)  Expiration of Option during Blackout Period.  If the Option shall expire
under any of subsections (b) through (g) of this Section 1.1 during a period
when the Optionee and family members or other persons living in the household of
such persons are prohibited from trading in securities of the Company pursuant
to the Telephone and Data Systems, Inc. Policy Regarding Insider Trading and
Confidentiality (or any successor policy thereto) (a “Blackout Period”), the
period during which the Option is exercisable shall be extended to the date that
is 30 days after the date of the termination of the Blackout Period (but in no
event later than the Expiration Date).

3

 

 

--------------------------------------------------------------------------------

 

 

(i)  Expiration of Option during Suspension Period.  If the Option shall expire
under any of subsections (b) through (g) of this Section 1.1 during a period
when the exercise of the Option would violate applicable securities laws (a
“Suspension Period”), the period during which the Option is exercisable shall be
extended to the date that is 30 days after the date of the termination of the
Suspension Period (but in no event later than the Expiration Date).

1.2.         Termination of Option and Forfeiture of Option Gain upon
Competition, Misappropriation, Solicitation or Disparagement.  (a)
Notwithstanding any other provision herein, if the Optionee engages in (i)
Competition (as defined in this Section 1.2 below), (ii) Misappropriation (as
defined in this Section 1.2 below), (iii) Solicitation (as defined in this
Section 1.2 below), or (iv) Disparagement (as defined in this Section 1.2
below), in each case as determined by the Company in its sole discretion, then
(i) as of the date of such Competition, Misappropriation, Solicitation, or
Disparagement, the Option granted pursuant to this Award Agreement immediately
shall terminate and thereby be forfeited to the extent it has not been exercised
and (ii) the Optionee shall pay the Company, within five business days of
receipt by the Optionee of a written demand therefore, an amount in cash
determined by multiplying the number of shares of Common Stock purchased
pursuant to each exercise of the Option within the twelve months immediately
preceding such Competition, Misappropriation, Solicitation, or Disparagement
(without reduction for any shares of Common Stock delivered by the Optionee or
withheld by the Company pursuant to Section 1.3 or Section 2.4) by the
difference between (i) the Fair Market Value of a share of Common Stock on the
date of such exercise and (ii) the purchase price per share of Common Stock set
forth in the first paragraph of this Award Agreement.  The Optionee acknowledges
and agrees that the Option, by encouraging stock ownership and thereby
increasing an employee’s proprietary interest in the Company’s success, is
intended as an incentive to participating employees to remain in the employ of
the Company or an Affiliate.  The Optionee acknowledges and agrees that this
Section 1.2(a) is therefore fair and reasonable, and not a penalty. 

(b)           The Optionee may be released from the Optionee’s obligation under
this Section 1.2 only if and to the extent the Committee determines in its sole
discretion that such release is in the best interests of the Company.

(c)           The Optionee agrees that by executing this Award Agreement the
Optionee authorizes the Employers and any Affiliate to deduct any amount owed by
the Optionee pursuant to Section 1.2(a) from any amount payable by the Employers
or any Affiliate to the Optionee, including, without limitation, any amount
payable to the Optionee as salary, wages, vacation pay or bonus.  The Optionee
further agrees to execute any documents at the time of setoff required by the
Employers and any Affiliate in order to effectuate the setoff.  Should the
Optionee fail to do so and the Employers and/or any Affiliate institute a legal
action against the Optionee to recover the amounts due, the Optionee agrees to
reimburse the Employers and/or any Affiliate for their reasonable attorneys’
fees and litigation costs incurred in recovering such amounts from the
Optionee.  This right of setoff shall not be an exclusive remedy and an
Employer’s or an Affiliate’s election not to exercise this right of setoff with
respect to any amount payable to the Optionee shall not constitute a waiver of
this right of setoff with respect to any other amount payable to the Optionee or
any other remedy.

4

 

 

--------------------------------------------------------------------------------

 

 

For the purposes of this Award Agreement, “Competition” shall mean that the
Optionee directly or indirectly, individually or in conjunction with any Person,
during the Optionee’s employment with the Employers and the Affiliates and for
the twelve months after the termination of that employment for any reason, other
than on any Employer’s or Affiliate’s behalf (i) has contact with any customer
of an Employer or Affiliate or with any prospective customer which has been
contacted or solicited by or on behalf of an Employer or Affiliate for the
purpose of soliciting or selling to such customer or prospective customer the
same or similar (such that it could substitute for) product or service provided
by an Employer or Affiliate during the Optionee’s employment with the Employers
and the Affiliates; or (ii) becomes employed in the business or engages in the
business of providing wireless, telephone or broadband products or services in
any county or county contiguous to a county in which an Employer or Affiliate
provided such products or services during the Optionee’s employment with the
Employers and the Affiliates or had plans to do so within the twelve month
period immediately following the Optionee’s termination of employment.

For the purposes of this Award Agreement, “Misappropriation” shall mean that the
Optionee (i) uses Confidential Information (as defined below) for the benefit of
anyone other than the Employers or an Affiliate, as the case may be, or
discloses the Confidential Information to anyone not authorized by the Employers
or an Affiliate, as the case may be, to receive such information; (ii) upon
termination of employment, makes any summaries of, takes any notes with respect
to, or memorizes any Confidential Information or takes any Confidential
Information or reproductions thereof from the facilities of the Employers or an
Affiliate, or (iii) upon termination of employment or upon the request of the
Employers or an Affiliate, fails to return all Confidential Information then in
the Optionee’s possession.  “Confidential Information” shall mean any
confidential and proprietary drawings, reports, sales and training manuals,
customer lists, computer programs, and other material embodying trade secrets or
confidential technical, business, or financial information of the Employers or
an Affiliate.

For the purposes of this Award Agreement, “Solicitation” shall mean that the
Optionee, directly or indirectly, individually or in conjunction with any
Person, during the Optionee’s employment with the Employers and the Affiliates
and for the twelve months after the termination of that employment for any
reason, other than on any Employer’s or Affiliate’s behalf, solicits, induces or
encourages (or attempts to solicit, induce or encourage) any individual away
from any Employer’s or Affiliate’s employ or from the faithful discharge of such
individual’s contractual and fiduciary obligations to serve the Employers’ and
Affiliates’ interests with undivided loyalty.

For the purposes of this Award Agreement, “Disparagement” shall mean that the
Optionee has made a statement (whether oral, written or electronic) to any
Person other than to an officer of an Employer or an Affiliate that disparages
or demeans the Employers, any Affiliate, or any of their respective owners,
directors, officers, employees, products or services.

5

 

 

--------------------------------------------------------------------------------

 

 

1.3.         Method of Exercise.  The Option may be exercised by the holder of
the Option (1) by giving written notice or notice by electronic means approved
by the Company to the Vice President-Human Resources of the Company (or such
other Person as may be designated by the Vice President-Human Resources)
specifying the number of whole shares of Common Stock to be purchased and by
accompanying such notice with payment therefor in full (unless another
arrangement for such payment which is satisfactory to the Company has been made)
and (2) by executing such documents and taking any other actions as the Company
may reasonably request.  Payment made be made either (i) in cash, (ii) by
delivery (either actual delivery or by attestation procedures established by the
Company) of previously-owned whole shares of Common Stock having an aggregate
Fair Market Value, determined as of the date of exercise, equal to the aggregate
purchase price payable by reason of such exercise, (iii) by authorizing the
Company to withhold whole shares of Common Stock which otherwise would be
delivered having an aggregate Fair Market Value, determined as of the date of
exercise, equal to the aggregate purchase price payable by reason of such
exercise, (iv) to the extent legally permissible, in cash by a broker-dealer
acceptable to the Company to whom the holder has submitted an irrevocable notice
of exercise or (v) by a combination of (i), (ii) and (iii).  If payment of the
purchase price is made pursuant to clause (ii) or (iii) of the second sentence
of this Section 1.3, then any fraction of a share of Common Stock which would be
required to satisfy the aggregate of such purchase price and the withholding
taxes with respect to the Option, as described in Section 2.4, shall be
disregarded and the remaining amount due shall be paid in cash by the holder. 
No share of Common Stock shall be delivered until the full purchase price
therefor and the withholding taxes thereon have been paid (or arrangement has
been made for such payment to the Company’s satisfaction).

2.             Additional Terms and Conditions of Option. 

2.1.         Option subject to Acceptance.  The Option shall become null and
void unless the Optionee accepts this Award Agreement by executing it in the
space provided at the end hereof and returning it to the Vice President-Human
Resources of the Company.

2.2.         Nontransferability of Option.  The Option may not be transferred
other than (i) to a beneficiary upon the Optionee’s death (as designated on a
form prescribed by the Company or under the terms of the Plan) or (ii) by gift
by the Optionee to a Permitted Transferee.  Except as permitted by the
foregoing, the Option may not be sold, transferred, assigned, pledged,
hypothecated, encumbered or otherwise disposed of (whether by operation of law
or otherwise) or be subject to execution, attachment or similar process.  Upon
any attempt to so sell, transfer, assign, pledge, hypothecate, encumber or
otherwise dispose of the Option, the Option and all rights hereunder shall
immediately become null and void. 

6

 

 

--------------------------------------------------------------------------------

 

 

By accepting the Option, the Optionee agrees that if all beneficiaries
designated on a beneficiary designation form prescribed by the Company
predecease the Optionee or, in the case of corporations, partnerships, trusts or
other entities which are designated beneficiaries, are terminated, dissolved,
become insolvent or are adjudicated bankrupt prior to the date of the Optionee’s
death, or if the Optionee fails to properly designate a beneficiary on a
beneficiary designation form prescribed by the Company, then the Optionee hereby
designates the following Persons in the order set forth herein as the Optionee’s
beneficiary or beneficiaries:  (i) the Optionee’s spouse, if living, or if none,
(ii) the Optionee’s then living descendants, per stirpes, or if none, (iii) the
Optionee’s estate.

2.3.         Agreement by Optionee.  As a condition precedent to any exercise of
the Option, the holder shall comply with all regulations and requirements of any
regulatory authority having control of or supervision over the issuance or
delivery of shares of Common Stock and, in connection therewith, shall execute
any documents which the Committee shall in its sole discretion deem necessary or
advisable.

2.4.         Withholding Taxes.  (a) As a condition precedent to any issuance or
delivery of shares of Common Stock upon exercise of the Option, the holder
shall, upon request by the Company, pay to the Company in addition to the
purchase price of the shares of Common Stock, such amount as the Company may be
required, under all applicable federal, state, local or other laws or
regulations, to withhold and pay over as income or other withholding taxes (the
“Required Tax Payments”) with respect to such exercise of the Option.  If the
holder shall fail to advance the Required Tax Payments after request by the
Company, the Company may, in its discretion, deduct any Required Tax Payments
from any amount then or thereafter payable by the Company to the holder.

7

 

 

--------------------------------------------------------------------------------

 

 

(b)  The holder may elect to satisfy his or her obligation to advance the
Required Tax Payments by any of the following means:  (1) a cash payment to the
Company, (2) delivery (either actual delivery or by attestation procedures
established by the Company) to the Company of previously-owned whole shares of
Common Stock, the Fair Market Value of which shall be determined as of the date
the obligation to withhold or pay taxes first arises in connection with the
Option (the “Tax Date”), (3) authorizing the Company to withhold whole shares of
Common Stock which would otherwise be delivered to the holder upon exercise of
the Option, the Fair Market Value of which shall be determined as of the Tax
Date, (4) to the extent legally permissible, a cash payment by a broker-dealer
acceptable to the Company to whom the holder has submitted an irrevocable notice
of exercise or (5) any combination of (1), (2) and (3).  Shares of Common Stock
to be delivered or withheld may not have an aggregate Fair Market Value in
excess of the minimum amount of the Required Tax Payments.  Any fraction of a
share of Common Stock which would be required to satisfy the aggregate of such
tax withholding obligation and the purchase price of the Option shall be
disregarded and the remaining amount due shall be paid in cash by the holder. 
The Optionee agrees that if by the pay period that immediately follows the date
that the Option is exercised, no cash payment attributable to any such
fractional share shall have been received by the Company, then the Optionee
hereby authorizes the Company to deduct such cash payment from any amount
payable by the Company or any Affiliate to the Optionee, including without
limitation any amount payable to the Optionee as salary or wages.  The Optionee
agrees that this authorization may be reauthorized via electronic means
determined by the Company.  The Optionee may revoke this authorization by
written notice to the Company prior to any such deduction.  No share of Common
Stock shall be delivered until the Required Tax Payments have been satisfied in
full (or arrangement has been made for such payment to the Company’s
satisfaction).

2.5.         Adjustment.  In the event of any conversion, stock split, stock
dividend, recapitalization, reclassification, reorganization, merger,
consolidation, spin-off, combination, exchange of shares, liquidation or other
similar change in capitalization or event, or any distribution to holders of
Common Stock other than a regular cash dividend, the number and class of shares
subject to the Option and the purchase price per share shall be appropriately
and equitably adjusted by the Committee, such adjustment to be made without an
increase in the aggregate purchase price.  Such adjustment shall be made in
compliance with the requirements of Section 409A of the Code applicable to stock
rights, including without limitation the requirements of Treasury Regulation
§1.409A-1(b)(5)(v)(D), and shall be final, binding and conclusive.  If such
adjustment would result in a fractional security being subject to the Option,
the Company shall pay the holder, in connection with the first exercise of the
Option occurring after such adjustment, an amount in cash determined by
multiplying (i) the fraction of such security (rounded to the nearest hundredth)
by (ii) the excess, if any, of (A) the Fair Market Value on the exercise date
over (B) the purchase price of the Option. 

2.6.         Change in Control.  (a)  Notwithstanding any provision of the Plan
or any other provision of this Award Agreement, in the event of a Change in
Control, the Board (as constituted prior to such Change in Control) may in its
discretion, but shall not be required to, make such adjustments to the Option as
it deems appropriate, including, without limitation:

(1)  causing the Option to immediately become exercisable in whole or in part;
and/or

8

 

 

--------------------------------------------------------------------------------

 

 

(2)  substituting for some or all of the shares of Common Stock subject to the
Option, the number and class of shares into which each outstanding share of
Common Stock shall be converted pursuant to such Change in Control; provided,
however, that in the event of such a substitution, the purchase price per share
of stock then subject to the Option shall be appropriately adjusted by the
Committee (whose determination shall be final, binding and conclusive), but in
no event shall the aggregate purchase price for such shares be greater than the
aggregate purchase price for the shares of Common Stock subject to the Option
prior to the Change in Control; and/or

(3)  requiring that the Option, in whole or in part, be surrendered to the
Company by the holder, and be immediately cancelled by the Company, and
providing for the holder to receive (i) a cash payment in an amount equal to the
number of shares of Common Stock then subject to the portion of the Option
surrendered, to the extent the Option is then exercisable or becomes exercisable
pursuant to this Section 2.6(a), multiplied by the excess, if any, of the Fair
Market Value of a share of Common Stock as of the date of the Change in Control,
over the purchase price per share of Common Stock subject to the Option, (ii)
shares of capital stock of the corporation resulting from or succeeding to the
business of the Company pursuant to such Change in Control, or a parent
corporation thereof, having a fair market value not less than the amount
determined under clause (i) above; or (iii) a combination of the payment of cash
pursuant to clause (i) above and the issuance of shares pursuant to clause (ii)
above.

(b)           For purposes of the Plan and this Award Agreement, “Change in
Control” shall mean:

9

 

 

--------------------------------------------------------------------------------

 

 

(1)           the acquisition by any Person, including any “person” within the
meaning of Section 13(d)(3) or 14(d)(2) of the Exchange Act, of beneficial
ownership within the meaning of Rule 13(d)(3) promulgated under the Exchange
Act, of the then outstanding securities of the Company (the “Outstanding Voting
Securities”) (x) having sufficient voting power of all classes of capital stock
of the Company to elect at least 50% or more of the members of the Board or (y)
having 50% or more of the combined voting power of the Outstanding Voting
Securities entitled to vote generally on matters (without regard to the election
of directors), excluding, however, the following:  (i) any acquisition directly
from the Company or an Affiliate (excluding any acquisition resulting from the
exercise of an exercise, conversion or exchange privilege, unless the security
being so exercised, converted or exchanged was acquired directly from the
Company or an Affiliate), (ii) any acquisition by the Company or an Affiliate,
(iii) any acquisition by an employee benefit plan (or related trust) sponsored
or maintained by the Company or an Affiliate, (iv) any acquisition by any
corporation pursuant to a transaction which complies with clauses (i), (ii) and
(iii) of subsection (3) of this Section 2.6(b), or (v) any acquisition by the
following Persons:  (A) LeRoy T. Carlson or his spouse, (B) any child of LeRoy
T. Carlson or the spouse of any such child, (C) any grandchild of LeRoy T.
Carlson, including any child adopted by any child of LeRoy T. Carlson, or the
spouse of any such grandchild, (D) the estate of any of the Persons described in
clauses (A)-(C), (E) any trust or similar arrangement (including any acquisition
on behalf of such trust or similar arrangement by the trustees or similar
Persons) provided that all of the current beneficiaries of such trust or similar
arrangement are Persons described in clauses (A)-(C) or their lineal
descendants, or (F) the voting trust which expires on June 30, 2035, or any
successor to such voting trust, including the trustees of such voting trust on
behalf of such voting trust (all such Persons, collectively, the “Exempted
Persons”);

(2)           individuals who, as of July 29, 2011, constituted the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of
such Board; provided that any individual who becomes a director of the Company
after July 29, 2011, whose election, or nomination for election by the Company’s
stockholders, was approved by the vote of at least a majority of the directors
then comprising the Incumbent Board shall be deemed a member of the Incumbent
Board; and provided further, that any individual who was initially elected as a
director of the Company as a result of an actual or threatened solicitation by a
Person other than the Board for the purpose of opposing a solicitation by any
other Person with respect to the election or removal of directors or any other
actual or threatened solicitation of proxies or consents by or on behalf of any
Person other than the Board shall not be deemed a member of the Incumbent Board;

10

 

 

--------------------------------------------------------------------------------

 

 

(3)           consummation of a reorganization, merger or consolidation or sale
or other disposition of all or substantially all of the assets of the Company (a
“Corporate Transaction”), excluding, however, a Corporate Transaction pursuant
to which (i) all or substantially all of the Persons who are the beneficial
owners of the Outstanding Voting Securities immediately prior to such Corporate
Transaction will beneficially own, directly or indirectly, (x) sufficient voting
power to elect at least a majority of the members of the board of directors of
the corporation resulting from the Corporate Transaction and (y) more than 50%
of the combined voting power of the outstanding securities which are entitled to
vote generally on matters (without regard to the election of directors) of the
corporation resulting from such Corporate Transaction (including in each of
clauses (x) and (y), without limitation, a corporation which as a result of such
transaction owns, either directly or indirectly, the Company or all or
substantially all of the Company’s assets), in substantially the same
proportions relative to each other as the shares of Outstanding Voting
Securities are owned immediately prior to such Corporate Transaction, (ii) no
Person (other than the following Persons:  (v)  the Company or an Affiliate,
(w)  any employee benefit plan (or related trust) sponsored or maintained by the
Company or an Affiliate, (x)  the corporation resulting from such Corporate
Transaction, (y)  the Exempted Persons, and (z) any Person which beneficially
owned, immediately prior to such Corporate Transaction, directly or indirectly,
50% or more of the Outstanding Voting Securities) will beneficially own,
directly or indirectly, 50% or more of the combined voting power of the
outstanding securities of such corporation entitled to vote generally on matters
(without regard to the election of directors) and (iii) individuals who were
members of the Incumbent Board will constitute at least a majority of the
members of the board of directors of the corporation resulting from such
Corporate Transaction; or

(4)           approval by the stockholders of the Company of a plan of complete
liquidation or dissolution of the Company.

2.7.         Compliance with Applicable Law.  The Option is subject to the
condition that if the listing, registration or qualification of the shares of
Common Stock subject to the Option upon any securities exchange or under any
law, or the consent or approval of any governmental body, or the taking of any
other action is necessary or desirable as a condition of, or in connection with,
the delivery of shares hereunder, such shares will not be delivered unless such
listing, registration, qualification, consent, approval or other action shall
have been effected or obtained, free of any conditions not acceptable to the
Company.  The Company agrees to use reasonable efforts to effect or obtain any
such listing, registration, qualification, consent, approval or other action.

2.8.         Delivery of Shares.  Upon the exercise of the Option, in whole or
in part, the Company shall, subject to Section 2.4, deliver or cause to be
delivered the shares of Common Stock purchased against full payment therefor. 
The holder of the Option shall pay all original issue or transfer taxes and all
fees and expenses incident to such delivery, unless the Company in its
discretion elects to make such payment.

11

 

 

--------------------------------------------------------------------------------

 

 

2.9.         Option Confers No Rights as Stockholder.  The holder of the Option
shall not be entitled to any privileges of ownership with respect to shares of
Common Stock subject to the Option unless and until such shares are purchased
and delivered upon an exercise of the Option and the holder becomes a
stockholder of record with respect to such delivered shares. 

2.10.       Company to Reserve Shares.  The Company shall at all times prior to
the expiration or termination of the Option reserve and keep available, either
in its treasury or out of its authorized but unissued shares of Common Stock,
the full number of shares subject to the Option from time to time.

2.11.       Option subject to Clawback.  The Option and any shares of Common
Stock delivered pursuant to the Option are subject to forfeiture, recovery by
the Company or other action pursuant to any clawback or recoupment policy which
the Company may adopt from time to time, including without limitation any such
policy which the Company may be required to adopt under the Dodd-Frank Wall
Street Reform and Consumer Protection Act and implementing rules and regulations
thereunder, or as otherwise required by law.

3.             Miscellaneous Provisions. 

3.1.         Option Confers No Rights to Continued Employment or Service.  In no
event shall the granting of the Option or the acceptance of this Award Agreement
and the Option by the Optionee give or be deemed to give the Optionee any right
to continued employment by or service with any Employer or any subsidiary or
affiliate of an Employer.

3.2.         Decisions of Committee.  The Committee or its delegate shall have
the right to resolve all questions which may arise in connection with the Option
or its exercise.  Any interpretation, determination or other action made or
taken by the Committee or its delegate regarding the Plan or this Award
Agreement shall be final, binding and conclusive.

3.3.         Award Agreement subject to the Plan.  This Award Agreement is
subject to the provisions of the Plan, as it may be amended from time to time,
and shall be interpreted in accordance therewith.  The Optionee hereby
acknowledges receipt of a copy of the Plan.

3.4.         Successors.  This Award Agreement shall be binding upon and inure
to the benefit of any successor or successors of the Company and any Person or
Persons who shall acquire any rights hereunder in accordance with this Award
Agreement or the Plan.

12

 

 

--------------------------------------------------------------------------------

 

 

3.5.         Notices.  All notices, requests or other communications provided
for in this Award Agreement shall be made in writing either (a) by actual
delivery to the party entitled thereto, (b) by mailing in the United States
mails to the last known address of the party entitled thereto, via certified or
registered mail, postage prepaid and return receipt requested, (c) by telecopy
with confirmation of receipt or (d) by electronic mail, utilizing notice of
undelivered electronic mail features.  The notice, request or other
communication shall be deemed to be received (a) in the case of delivery, on the
date of its actual receipt by the party entitled thereto, (b) in the case of
mailing by certified or registered mail, five days following the date of such
mailing, (c) in the case of telecopy, on the date of confirmation of receipt or
(d) in the case of electronic mail, on the date of mailing, but only if a notice
of undelivered electronic mail is not received.

3.6.         Governing Law.  The Option, this Award Agreement, and all
determinations made and actions taken pursuant thereto and hereto, to the extent
otherwise not governed by the Code or the laws of the United States, shall be
governed by the laws of the State of Delaware and construed in accordance
therewith without regard to principles of conflicts of laws.

3.7.         Counterparts.  This Award Agreement may be executed in counterparts
each of which shall be deemed an original and both of which together shall
constitute one and the same instrument.

 

 

  

  

  

TELEPHONE AND DATA SYSTEMS, INC.

  

  

  

By:

  

  

  

  

  

LeRoy T. Carlson, Jr.

  

  

  

  

President and CEO

  

  

  

  

  

  

  

  

  

  

  

Accepted this ___ day of

  

  

  

  

___________, 20__.

  

  

  

  

  

  

  

  

  

Optionee

  

  

  

  

  

  

  

  

 

13

 

 

--------------------------------------------------------------------------------

 